Citation Nr: 1742159	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-03 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus, claimed as secondary to exposure to herbicide agents.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1973.  He died in May 2012.  The appellant is his surviving spouse.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from January 2011 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, and a May 2013 decision by the VARO in Philadelphia, Pennsylvania.

The Board notes that at the time of his death, the Veteran had an appeal pending as to the issues of service connection for hepatitis C, chronic obstructive pulmonary disease, diabetes mellitus, a head injury, a back disability, and hypertension.  Following the Veteran's death, the appellant applied to be substituted as the claimant for purposes of processing these claims to completion, and that status was granted by the agency of original jurisdiction (AOJ) pursuant to 38 U.S.C.A. § 5121A.  Accordingly, the appellant has been substituted as the claimant for the purpose of the claims pending at the date of the Veteran's death.  Id.  

In June 2012, the appellant filed an application for dependency and indemnity compensation (DIC) benefits, to include a claim of service connection for the cause of the Veteran's death.  In May 2013, the RO denied service connection for the cause of the Veteran's death.  

In March 2014, the appellant testified during a Board video hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  In May 2014, the Board granted service connection for residuals of a head injury, to include headaches.  The Board also remanded the claims of service connection for hepatitis C, diabetes mellitus, COPD, a back disability, and hypertension, for the further action.  The Board also remanded, for issuance of a statement of the case (SOC), the claim of service connection for the cause of the Veteran's death, noting that during her February 2014 hearing, the appellant had expressed disagreement with the RO's May 2013 denial of that claim.  

In April 2015, the RO issued an SOC addressing the issue of entitlement to service connection for the cause of the Veteran's death and the appellant filed a VA Form 9 (Appeal to the Board of Veterans' Appeals) that same month.  On her VA Form 9, the appellant checked the box indicating her desire to testify at a Board hearing in Washington, DC.

In June 2015, the RO granted service connection for dextroscoliosis of the thoracic spine (claimed as back pain) and a disability rating and an effective date were assigned.  That matter has accordingly been resolved and is not before the Board.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In July 2015, after accomplishing the requested action with regard to the remanded claims of service connection for hepatitis C, diabetes mellitus, COPD, and hypertension, the RO issued a supplemental SOC (SSOC) wherein it continued to deny those claims.  The matters were thereafter returned to the Board.

In May 2016, the appellant provided testimony regarding the claim of service connection for the cause of the Veteran's death.  This hearing was held before VLJs different from the one who held the 2014 hearing.  A transcript of that hearing is also of record and is contained in the Veteran's VBMS file.  

In July 2016, the Board remanded the claims of service connection for the cause of the Veteran's death and for hepatitis C, diabetes mellitus, COPD, and hypertension, for the further action.  After the requested development was completed, a decision review officer issued a January 2017 rating decision granting, among other things, service connection for COPD and for the cause of the Veteran's death.  A disability rating and an effective date was also assigned in connection with the grant of service connection for COPD.  Those matters have accordingly been resolved and are no longer before the Board.  See Grantham, supra.

Then, in May 2017, the RO issued a SSOC wherein it continued to deny the claims for service connection for hepatitis C, diabetes mellitus, hypertension.  (The SSOC is located in the Veteran's Virtual VA file).  The matters were thereafter returned to the Board.

The Board notes that VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when an appellant has had appellate hearings before two VLJs on one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant must also be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  In the instant case, the May 2016 hearing was held before two VLJs, both of whom are participating in the current decision.  Thus, the appellant has been afforded the opportunity to present testimony before all three VLJs involved in this panel decision, consistent with Arneson.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Hepatitis C has been attributed to intravenous drug abuse, which in turn has not been shown to have been related to any service-connected disease or injury.

2.  The evidence is at least evenly balanced as to whether the Veteran set foot in Vietnam during his period of active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for type II diabetes mellitus, on a presumptive basis as due to exposure to herbicide agents, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim.  In the instant case, neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist, and no such issues have been raised by the evidence of record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Analysis 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Hepatitis C

Regarding the claim of service connection for hepatitis C, the Veteran's service records shows that he was evacuated out of Thailand in July 1972 with diagnoses of heroin dependence and viral hepatitis.  The Veteran was then treated at Valley Forge General Hospital in Phoenixville, Pennsylvania.  In compliance with the previous remand instructions, records from Valley Forge General Hospital records were obtained and associated with the record.  A review of the records shows that the Veteran was hospitalized from July 17, 1972 until August 15, 1972.  During this period, he received inpatient treatment for drug abuse and dependence.  Treatment entries noted that during the previous five months, the Veteran had smoked four heroin cigarettes a day and had experimented with marijuana.  Treatment records also indicated treatment for viral hepatitis, which was noted to have occurred in the line of duty. 

Post-service VA medical records show treatment for hepatitis B and C, and document substance abuse group therapy for opiates, benzodiazepines, and heroin since at least 2000.  A post-service history of substance abused, to include intravenous drug use, is also noted.

In April 2015, a VA opinion regarding the likelihood that the Veteran's hepatitis C was related to service, to include as a result of intravenous drug use in service was obtained.  However, as discussed in this July 2016 action, that opinion is inadequate to rely upon, as the clinician merely stated that "although the STRs noted evidence of drug abuse and viral hepatitis, there were no clear evidence that the veteran was diagnosed nor treated for hepatitis C while in military service."  

Another medical opinion was obtained in January 2017, the report of which is contained in the Veteran's Legacy Content Manager Documents (LCDM) file.  Upon review of the record, to include to the Board's 2016 remand instructions, the clinician withdrew the negative opinion previously provided and instead opined that it is at least as likely as not the Veteran's diagnosed hepatitis C was incurred in or caused by service.  As rationale for that opinion, the clinician noted that further review of the Veteran's STRs and post-service medical records evidenced drug abuse, drug dependency, and treatment for hepatitis.  The clinician explained that although testing for hepatitis C did not begin until 1992, there was evidence of a diagnosis of hepatitis while in service.  The clinician further noted that repeated use of heroin is considered risk factor in the development of hepatitis B or C.  See VBA Training Letter 211A (01-02), dated April 17, 2001 (noting that medically recognized risk factors for hepatitis C include, among other things, intravenous drug use (with the use of shared instruments)).  The Board notes that all VA Training Letters have been rescinded and summaries incorporated into VA's Adjudication Manual.

For the following reasons, although there is a positive opinion linking the Veteran's hepatitis C to service, entitlement to service connection is not warranted.  The Veteran's hepatitis C has been linked to his drug abuse.  38 U.S.C.A. §§ 105 (a) and 1110 prohibit compensation where the "disability is a result of the Veteran's . . . abuse of alcohol or drugs."  In Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that compensation could not be awarded pursuant to 38 U.S.C.A. §§ 105(a) and 1110 either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service. Although the Federal Circuit further held that compensation may be paid for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disease or injury, the Federal Circuit explained that veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  

The above evidence reflects that the Veteran's persistent use of drugs during and after service, resulting in needed inpatient treatment, constituted drug abuse.  Further, there is no evidence that the Veteran's drug abuse leading to his hepatitis C was secondary to a service-connected disease or injury.  Thus, the preponderance of the evidence reflects that hepatitis C is related to the Veteran's drug abuse and not to a service connected disease or injury.  Entitlement to service connection for this disability is therefore precluded by law.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Diabetes Mellitus

While service connection generally requires evidence of a nexus between a current disability and an in-service disease or injury, VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases, including diabetes mellitus, are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In Haas v. Peake, 525 F.3d 1168, 118283 (Fed. Cir. 2008), the Federal Circuit adopted VA's interpretation of the statutory phrase "served in the Republic of Vietnam" to exclude from the presumption of Agent Orange exposure those who never actually set foot on land during service.  The Veteran has been diagnosed with diabetes mellitus.  Thus, if he set foot in Vietnam or was otherwise exposed to herbicide agents, service connection for his diabetes mellitus is presumed as due to exposure to herbicide agents.
 
In this case, the Veteran and the appellant contended both that he was exposed to herbicides in Thailand and that he set foot in Vietnam.  As discussed in the Board's July 2016 remand, the evidence of record was then currently insufficient to concede herbicide exposure based on the Veteran's documented service in Thailand.  See VA Adjudication Procedures Manual, M21-1, part IV, subpt. ii, ch. 1, sec. H.5.a (providing that if a veteran served with the U.S. Air Force at a specified Royal Thai Air Force Base (RTAFB) as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, herbicide exposure is to be conceded on a direct/fact-founds basis); VBA C&P Service Bulletin (May 2010) (recognizing that tactical or tactical-like herbicides were used on the fenced-in perimeters of military bases in Thailand).  However, because certain development procedures were not undertaken, the Board found it necessary to remand the matter to ensure compliance with the M21-1 provision pertinent to developing claims based on herbicide exposure in Thailand.  Upon review of the evidence developed on remand, the Board finds it is still insufficient to allow for a finding that the Veteran was exposed to an herbicide agent while stationed in Thailand.

The Board also noted in its July 2016 decision that during her May 2016 Board hearing, the appellant reported that the Veteran had informed her that he went to Vietnam and rode along with the military police to take rations and mail to prisoners and that in addition to his duties as a clerk typist, the Veteran was involved with supply and transportation.  In this regard, the Board notes that the Veteran himself indicated service in Vietnam from September 1971 to May 1972.  See October 2009 VA From 21-526.  In light of appellant's testimony, the Board determined that it was necessary to remand the claim of service connection for diabetes mellitus, in part, for AOJ to undertake efforts to verify whether the Veteran ever set foot in Vietnam during his Vietnam era service, which efforts were to include contacting the National Personnel Records Center (NPRC), as well as any other appropriate source(s), to attempt to independently verify whether the Veteran ever set foot in Vietnam during his Vietnam era service.  

A review of the actions taken on remand fails to show that the above-mentioned development was accomplished.  Rather, a deferred rating decision contained in the Veteran's LCMD file contains a handwritten notation that a request for information made through the Personnel Information Exchange System (PIES) on December 14, 2012, revealed no service in the Republic of Vietnam and that a PIES request made on August 19, 2014, revealed no exposure to herbicides.  While the record indeed contains requests for verification of Vietnam service and exposure to herbicides dated in December 2012 and August 2014, and contains an August 2014 response to the request for verification of herbicide exposure, the Board cannot locate in the record the record a response to the request for verification of Vietnam service.  Although a February 2013 SOC indicates that a response was received on December 27, 2012, and that the NPRC had reported that there was no evidence that the Veteran had served in the Republic of Vietnam, the fact remains that the response cannot be located in the record that is currently before the Board.  Further, the Board directed the AOJ to contact the NPRC pursuant to its July 2016 remand instructions.  This was not done and thus it cannot be said that the AOJ complied with the terms of the Board's remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand).

Thus, the Board at this point is faced with the options of again remanding the claim for additional development or deciding it based on the evidence of record.  In light of the above, another remand could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003); 38 C.F.R. § 3.304(c) ("The development of evidence in connection with claims for service connection will be accomplished when deemed necessary but it should not be undertaken when evidence present is sufficient for this determination").  Therefore, rather than again remand the matter for the AOJ to attempt to verify whether in fact the Veteran had service in Vietnam or was otherwise exposed to herbicide agents, the Board will decide this question, and the claim, based on the evidence of record.  Significantly, the same month as the Board's July 2016 remand, the Court in Parseeya-Picchione v. McDonald, 28 Vet. App. 171, 176 (2016), noted the existence of evidence stating that "it would be the exception [rather] than the rule where a flight [from a base not in Southeast Asia to a base in Thailand] would bypass [Ton Son Nhut Air Base in Vietnam, where the veteran's alleged layover took place]."  Specifically, in that case, it was discussed that of record was an email from an archivist from the Air Force Historical Research Agency wherein it was reported that "'[a]s a general rule, military cargo aircraft, especially those engaged in 'airlines' would stop over at Ton Son Nhut Air Base, Republic of Vietnam en[ ]route to bases in Thailand'" and that "'[v]ery few of this sort of flight were made 'direct' to bases in Thailand from bases outside Southeast Asia.'"  Id.  The Court also noted a lay statement from a retired U.S. Air Force Major who reported that "'[b]ased on [his] experience, it was common for military aircraft flying to and from airbases in Thailand to land at Ton Son Nhut [Air Base] and other Vietnam airbases.'"  Id.

Given the Veteran's documented service in Thailand and the above competent and credible lay evidence as to the Veteran's service in Vietnam, along with the common practices followed by military aircraft during the Vietnam War according to the Court in Parseeya-Picchione, the Board finds that the evidence is at least evenly balanced as to the question of whether the Veteran set foot in Vietnam.  As the reasonable doubt created by the relative equipoise on this point must be resolved in favor of the appellant, the Board finds that the Veteran set foot in Vietnam.  See 38 C.F.R. § 3.102 (the benefit of the doubt doctrine applies to service origin, degree of disability, or "any other point").  The Veteran is therefore presumed to have been exposed to herbicide agents.  As the Veteran was diagnosed with type II diabetes mellitus and he was exposed to herbicide agents, service connection for this disability on a presumptive basis is warranted.


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for type II diabetes mellitus is granted.


REMAND

Regarding the claim of service connection for hypertension, as previously discussed, the appellant has contended that service connection for that disability may be warranted as secondary to the Veteran's now service connected diabetes. Service connection is warranted for disability proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a),(b).  In addition, the Board has found the Veteran served in Vietnam and is thus presumed to have bene exposed to herbicide agents.  The Court has held in multiple memorandum decisions that VA's acknowledgment in the Federal Register that there is "limited or suggestive evidence," see 79 Fed. Reg. 20308, 20310 (Apr. 11, 2014), of an association between herbicide agent exposure and hypertension was relevant to the question of whether a VA exam was warranted in connection with a claim for service connection for this disability and the failure to discuss the Federal Register NAS findings rendered the Board's reasons or bases inadequate, warranting vacatur and remand.  See Clark v. Shinseki, No. 12-2667, 2013 WL 6729512 (Vet. App. Dec. 20, 2013); Rodela v. Shinseki, No. 12-2894, 2013 WL 6184952 (Vet. App. Nov. 27, 2013); King v. Shinseki, No. 12-2893, 2013 WL 5428781 (Vet. App. Sept. 30, 2013); Allsopp v. Shinseki, No. 12-1847 (Vet. App. Aug. 27, 2013).

A remand for development relating to these issues is therefore warranted.

Accordingly, the claim for service connection for hypertension is REMANDED to the AOJ for the following action:

1.  Arrange for review of the Veteran's claims folder by a clinician with the appropriate expertise to render an opinion as to the nature and etiology of the Veteran's hypertension.  Specifically, the clinician is requested to opine as to whether it is as least as likely as not that the Veteran's hypertension had its onset during his military service, manifested during the year following service, or is otherwise related to service, to include the Veteran's presumed exposure to herbicide agents.

If the answers to the above questions are in the negative, Veteran's hypertension is found not to be related to service, the clinician is then asked to opine as to whether it is as least as likely as not that the Veteran's hypertension was either (a) caused or (b) aggravated by his diabetes mellitus.  If aggravation is found, please estimate the baseline level of disability prior to aggravation.

In addressing the relationship between hypertension and service, the clinician is advised that the absence of evidence of treatment for the claimed disability in the Veteran's service treatment records or within the year following service should not, alone, serve as the basis for a negative opinion.  Moreover, the fact that hypertension is not on the list of disease presumed service connected veterans exposed to herbicide agents should not be the basis for a negative opinion on this question, as VA law and regulations allow the Veteran to establish service connection based on actual causation of a disease by herbicide agents notwithstanding the lack of a presumption as to such causation.

A complete rationale should accompany each opinion provided.

2.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________       ______________________________
                           Jonathan Hager			         Eric S. Leboff
               Veterans Law Judge                                      Veterans Law Judge
                 Board of Veterans' Appeals                          Board of Veterans' Appeals


________________________________
Victoria Moshiashwili 
Veterans Law Judge
Board of Veterans' Appeals

Department of Veterans Affairs


